Citation Nr: 1736680	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for mood disorder with depressive features, also claimed as post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Noble, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to December 1978 and from March 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO), which granted service connection for mood disorder with depressive features, also claimed as PTSD, evaluated as 30 percent, effective July 27, 2007.  The Veteran perfected a timely appeal of the rating assigned.  

In December 2015, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2017.  


FINDING OF FACT

By a written August 2017 statement, the Veteran, through his representative, withdrew his appeal for an initial rating in excess of 30 percent for a mood disorder with depressive features, also claimed as PTSD.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial rating in excess of 30 percent for a mood disorder with depressive features, also claimed as PTSD, have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2016).  

In a statement dated August 18, 2017, the Veteran's representative indicated that he wished to withdraw his appeal regarding the increased rating for PTSD.  The representative added that, because the Veteran had been granted a total disability rating based on individual unemployability (TDIU), there were no other issues pending before the Board.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  


ORDER

The appeal for entitlement to a rating in excess of 30 percent for mood disorder with depressive features, also claimed as PTSD, is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


